485 F.2d 1377
Joseph RIDLEY and Jerry Patterson, Plaintiffs-Appellants,v.Joseph S. HOPPER, Warden, et al., Defendants-Appellees.
No. 73-2349 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 2, 1973.

Joseph Ridley, pro se.
Jerry Patterson, pro se.
William F. Bartee, Jr., Courtney W. Stanton, Asst. Attys.  Gen., Arthur K. Bolton, Atty. Gen., Atlanta, Ga., for defendants-appellees.
Before JOHN R. BROWN, Chief Judge, and DYER and SIMPSON, Circuit Judges.
PER CURIAM:


1
This appeal is taken from an order of the District Court dismissing a suit by Georgia state prisoners seeking injunctive relief from alleged civil rights violations.  We affirm.


2
Appellants originally filed a class action in the Northern District of Georgia alleging discriminatory and constitutionally violative conditions at the Georgia State Prison System in Reidsville, Georgia.  The complaint named three defendants, E. B. Caldwell, Warden of Reidsville; Dr. Allen Ault, Director of the Jackson Diagnostic and Classification Center; and Ellis McDougall, Director of the Georgia Board of Corrections.  The District Court denied the class action and dismissed McDougall as a defendant.  The Court then split the case and transferred part to the Middle District, site of the Jackson Center, and part to the Southern District, the location of the Reidsville Prison.


3
This immediate appeal is from the Southern District Court's dismissal of appellants' complaint against Caldwell, the Warden of Reidsville.  The appellants are no longer confined at the Reidsville Prison but have been transferred to the Jackson Center.  Since the appellants are presently inmates at the Jackson Center, their request for injunctive relief against discriminatory treatment at Reidsville has been rendered moot and was properly dismissed by the District Court.  Williams v. United States Dept. of Justice, Bureau of Prisons, 5 Cir., 1972, 462 F.2d 1291; Holland v. Purdy, 5 Cir., 1972, 457 F.2d 802; McCarroll v. Morrow, 5 Cir., 1971, 435 F.2d 560(1); Bryant v. Blackwell, 5 Cir., 1970, 431 F.2d 1203.


4
Our decision in no way prejudices the appellant's pending suit in the District Court for the Middle District of Georgia.


5
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I